PER CURIAM:
Johnny Gutlip Auer Witherspoon, a native and citizen of Liberia, petitions for review of a 2001 final administrative order of removal. Pursuant to 8 U.S.C. § 1252(b)(1) (2000), “[t]he petition for review must be filed not later than thirty days after the date of the final order of removal.” This time period is “jurisdictional in nature and must be construed with strict fidelity to [its] terms.” Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). Witherspoon’s petition was filed over four years after the order of removal; thus, his petition is untimely. Because we lack jurisdiction to review the merits of Witherspoon’s appeal, we dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.